Citation Nr: 1732328	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for umbilical hernia.

2.  Entitlement to a compensable rating for residual hernia surgical scar.

3.  Entitlement to a compensable rating for left ear hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss, and if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2012 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the proceeding is of record. 

The April 2012 rating decision denied reopening of a claim of entitlement to service connection for bilateral hearing loss, and the Veteran appealed.  In the April 2013 rating decision, the RO reopened the claim, and granted entitlement to service connection for left ear hearing loss only.  Thus, the claim for service connection for right ear hearing loss remains on appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to increased ratings for umbilical hernia, scar, and left ear hearing loss disabilities and service connection for right ear hearing loss are addressed in the REMAND that follows the below ORDER.

FINDINGS OF FACT

1.  An unappealed April 1970 rating decision denied the claim of entitlement to service connection for right ear hearing loss. 

2.  The evidence added to the record after the expiration of the appeal period following the April 1970 rating decisions includes evidence that is not cumulative or redundant of the evidence previously of record and that relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for right ear hearing loss.
 

CONCLUSION OF LAW

Subsequent to the final April 1970 rating decisions, new and material evidence has been received to reopen the claim of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist

In light of the Board's favorable action on the Veteran's request to reopen the claims of service connection for right ear hearing loss, the Board finds that no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014) and the implementing regulations.




II. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105 (c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).
In an April 1970 rating decision, the claim of entitlement to service connection for right ear hearing loss was denied on the basis that the disability preexisted service and was not aggravated by service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the denials, and so, the decision became final. 

Since that decision, additional personal statements and VA and private treatment records were added to the claims file.  Among this evidence are statements describing the Veteran's in-service noise exposure, as well as a private opinion from Dr. JY that indicates that the Veteran's current right ear hearing loss is consistent with that exposure.  While this evidence does not speak directly to the question of aggravation of a preexisting disability, it does go to the question of a connection between the current disability of right ear hearing loss and the Veteran's military service.  Therefore, the Board determines that this evidence is not cumulative or redundant of the evidence previously of record and that relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss.  The claim to reopen the claim of entitlement to service connection for right ear hearing loss is granted.


ORDER

As new and material evidence has been received, reopening of the claim of entitlement to service connection for right ear hearing loss is granted.


REMAND

With regard to the Veteran's left and right ear hearing loss, VA treatment notes dated in July 2016 report that the Veteran is tested annually for hearing loss and that his last evaluation was in May 2016.  The Veteran submitted private audiological evaluations dated in 2015, but no evaluations from 2016.  Thus, there are outstanding private treatment notes that should be obtained prior to further adjudication of the Veteran's claims.  

In addition, prior to the July 2016 VA treatment notes submitted by the Veteran, the most recent VA treatment record associated with the claims file is dated in 2011.  Therefore, the Board determines that there are outstanding VA treatment notes that should be obtained prior to the further adjudication of the Veteran's claims.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

The treatment notes also document that the Veteran reported that his hearing had become worse since the May 2016 examination, and the most recent VA examination assessing the Veteran's hearing loss is dated in May 2015.  Accordingly, the Board also remands the claim so that another VA audiological examination may be scheduled.  

Further, he testified to his service-connected scar being worse than documented at the most recent VA examination in May 2015, as well as to issues with his rectum that he associates with his service-connected hernia disability.  The most recent hernia examination was conducted in February 2013.  Therefore, the Board also finds that another VA examination to assess the nature and severity of his service-connected hernia disability and residual scar should also be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment notes dated from 2011 to the present and private audiological evaluations dated in 2016.

2.  Then, the Veteran should be afforded should be afforded the appropriate examination to determine the degree of severity of his hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

3.  Then, the Veteran should be afforded should be afforded the appropriate examination(s) to determine the degree of severity of his hernia disability and residual scar.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner should specifically address the Veteran's complaints regarding his rectum and discuss any impact the Veteran's hernia disability has had on his rectal muscles and functionality.

The rationale for any opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  Adjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.





By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


